Case 6:19-cv-00053-JDK-JDL Document 34 Filed 04/24/19 Page 1 of 2 PageID #: 297



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


TYSON AND BILLY ARCHITECTS, PC,                    §
                                                   §
                                                   §   CIVIL ACTION NO. 6:19-CV-00053-JDK
                Plaintiff,                         §
                                                   §
v.                                                 §
                                                   §
KINGDOM PERSPECTIVES G.P., LTD.,                   §
JIM LAPORTE, JONATHAN PINO,                        §
                                                   §
                Defendants.

                                              ORDER

        On April 23, 2019, Defendant Kingdom Perspectives G.P., Ltd. (“Kingdom

 Perspectives”) filed an “Interpleader” with the Court. (Doc. No. 33.) By the subject matter of the

 filing, it appears that what Kingdom Perspectives intends to do is implead Chad Encheff

 (“Encheff”) and C&E Group General Contractors, Inc. (“C&E Group”) pursuant to Federal Rule

 of Civil Procedure 14(a)(1). Id. Federal Rule of Civil Procedure 14(a)(1) provides that “[a]

 defending party may, as third-party plaintiff, serve a summons and complaint on a nonparty who

 is or may be liable to it for all or part of the claim against it.” Fed.R.Civ.P. 14(a)(1). Chad

 Encheff and C&E Group are not presently parties to this action. Accordingly, Kingdom

 Perspectives must seek the relief it requests by filing a third-party complaint.

        Rule 14 further provides that a third-party plaintiff must seek leave of court if the third-

 party complaint is filed more than 14 days after serving its original answer. Fed.R.Civ.P.

 14(a)(1). Here, Kingdom Perspectives has yet to file its original answer as it has a pending

 motion to dismiss on all claims asserted against it by Plaintiff Tyson and Billy Architects, PC.

 (Doc. No. 11.) At the scheduling conference, the parties agreed to a deadline of April 29, 2019 to

                                                   1
Case 6:19-cv-00053-JDK-JDL Document 34 Filed 04/24/19 Page 2 of 2 PageID #: 298



 join additional parties. (Doc. No. 31, at 4.) In accordance with the Court’s Order setting forth the

 parties’ agreement (Doc. No. 31), should Kingdom Perspectives wish to implead Chad Encheff

 and C&E Group pursuant to Rule 14, Kingdom Perspectives shall do so by filing a third-party

 complaint and serving a summons on Chad Encheff and C&E Group no later than April 29,

 2019.



                     So ORDERED and SIGNED this 24th day of April, 2019.




                                                  2
